I agree with the court that the judgment of the circuit court dismissing the case as to the defendant Claas should be reversed, but am of opinion that the judgment should also be reversed as to the defendant the Wisconsin Gas  Electric Company.
The defendant Claas built a line from the general transmission line of the Electric Company to his own premises, a distance of over half a mile.  This line went for the most part along a lane leading to the premises of Claas, but passed for a short distance through an orchard of a neighbor of Claas, from whom Claas had permission to locate the line on her premises.  On the last pole at the end of this service line the defendant Electric Company placed a transformer by which the Electric Company reduced the voltage of the current carried from its main line to this point from 4,800 to 220 volts.  The latter was the voltage which the Electric Company contracted to deliver to.  Claas for lighting his farm buildings.
The Electric Company used the Claas line to transmit its high-voltage current from its high line to Claas' premises, and there by its own transformer reduced the voltage to the *Page 356 
220 volts it contracted to deliver to Claas, the ultimate and its individual customer.  The Claas line was thus made, in effect, a part of the Electric Company's high line.  It is the use, not the ownership of the high line the Electric Company operated, that renders it responsible for the proper maintenance of that line.  The Electric Company was under the same obligation to maintain the Claas part of its high line in a condition reasonably safe for the public that it was to maintain any other part of its high line in such condition.  The Electric Company could not avoid this obligation by shifting it to Claas.  Claas, it is true, was obliged by his contract with the Electric Company to maintain this part of the line, but this did not affect the Electric Company's responsibility to the public.  If the company wanted to make Claas its agent for the purpose of maintenance and for the inspection necessary therefor, it could, of course, do so, but it could not thereby escape its own responsibility.  Claas' negligence, if he was negligent under the circumstances, was the Electric Company's negligence and the company, as well as Claas, is liable for an injury that resulted from that negligence.  If this is not yet the rule in this state it should be made so, regardless of decisions from other jurisdictions to the contrary, if any such there be.
In none of the cases cited in the opinion of the court did a factual situation exist such as is above indicated.  To my mind the difference between the factual situation here involved and the factual situations involved in those cases renders the rule of those cases inapplicable here.  But if the situations are similar enough to make the rulings there made seemingly material as common-law rules they are still of no force here. While the state constitution makes a rule of the common law the law of this state until it is changed by statute, the provision applies only to common-law rules in existence at the time of the adoption of the constitution.  Manifestly, at that time, there was no common-law rule as to the liability of companies generating and transmitting current for electric *Page 357 
lighting, as electric current was not then generated and transmitted for such purpose.  Court-made law of other states respecting responsibility for such transmission laid down since that time has no force as law here.  So far as such law of other states appeals to reason and announces sound public policy, it should be followed by this court; but if it be unreasonable or unsound it should not be followed.  To my mind the rulings of the cases cited in the opinion seem unreasonable and unsound as applied to the facts of this case.
The opinion states that before a generating company turns its current on a line not owned by itself, it is under duty to the public to use due care to inspect it to see that it is in proper condition for carrying the current with reasonable safety.  I am unable to see why in reason it is not under a like duty in respect to a line it continues to use.  If it should not use a line in the first instance unless it takes due care to ascertain that it is in proper condition, by the same token it should not continue to use it without taking due care to ascertain that it is maintained in proper condition.
It is contended that the Electric Company had no right to enter on the premises of the owner of the orchard to trim the tree or do other work of maintenance.  If so, it should have acquired that right, or should cease to deliver its current when from improper maintenance use of the line becomes not reasonably safe to the public.  If the public service commission orders service over a privately owned line the generating company can, if necessary, acquire the right to go on the premises over which it passes to make necessary repairs by condemnation proceedings.  It would be, to my mind, a monstrous doctrine to relieve a transmitting company from making necessary repairs merely because it could not do so without trespassing on private property.
For the reasons stated, I think a new trial should be ordered as to the Electric Company as well as the defendant Claas.